DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Japanese foreign priority document(s) 2017-186174, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on January 13, 2020 and placed of record in the file. 
Information Disclosure Statement


The information disclosure statements filed January 13, 2020 and November 10, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kongkanand et al. U.S. Pub. 2011/0143254.
claim 1, Kongkanand teaches a catalyst for a solid polymer fuel cell [0002], comprising catalyst particles supported on a carbon powder carrier (carbon black catalyst support; [0015]), the catalyst particles containing platinum, cobalt, and manganese (ternary alloy catalyst comprising Pt, Mn and Co; [0015]), wherein the catalyst particles have a component ratio of platinum, cobalt, and manganese as Pt:Co:Mn = 1:0.25 to 0.28:0.07 to 0.10 in a molar ratio (Pt(M1)x(M2)y, where M1 and M2 are transitional metal elements, x and y are real numbers between about 0.01 and 3 where M1 and M2 are Mn and Co and the 0.01to 3 embraces the instant molar ratio; [0015]), that the catalyst particles have an average particle size of 3.4 to 5.0 nm, and further (catalyst particle size is from 1 to 10nm; [0020]), and the catalyst particles have at least on a surface thereof supported a fluorine compound having a C-F bond (catalyst is mixed with ionomer solution of PTFE; [0021]).  With respect to claim 2, the fluorine compound is supported in an amount of 3 to 20 mass% on a total catalyst mass basis (the ionomer to porous support may be 0.01 to 10 weight%; [0021]).  With respect to claims 3 & 14, the fluorine compound is a fluorine resin or a fluorine-based surfactant (catalyst is mixed with ionomer solution of PTFE; [0021]).  With respect to claims 4 & 15, it would be reasonable to expect that the  catalytic metal specific surface area (ScoMSA) per g of a catalytic metal measured by a CO adsorption method is 130 m2/g-metal or less, as the catalyst is both the same size and material set forth by Kongkanand.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re claims 5 & 16, a proportion of 0-valent Pt in Pt present on a catalyst particle surface is 90% or more and 100% or less (Pt present in greater than 80w%; [0015]).  With respect to claims 6 & 17, the limitation with respect to when the catalyst particles are subjected to X-ray photoelectron spectrometry to measure valence band spectra in a region of 0 ev or more and 30 ev or less, a d-band center value calculated from a resulting Pt5d orbit-derived spectrum is 4.23 eV or more and 4.30 V or less, is considered a characteristic of the prior art set forth, as Kongkanand teaches the same catalyst material of Pt, Mn and Co with carbon support and same particle size of the instant claims.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  With respect to claims 7 & 18, the limitation with respect to wherein when the catalyst particles are subjected to X-ray diffraction analysis, a peak intensity ratio of a Co-Mn alloy that appears near 20 = 27o is 0.25 or less based on a main peak that appears near 2ϴ = 40o,  is considered a characteristic of the prior art set forth, as Kongkanand teaches the same catalyst material of Pt, Mn and Co with carbon support and same particle size of the instant claims.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re claims 8 & 19, with respect to expect when the catalyst particles are subjected to X-ray diffraction analysis, a ratio of a peak of a CoPt3 alloy and a peak of a MnPt3 alloy that appear near 2 ϴ = 32o is 0.20 or more based on a main peak that appears near 2ϴ = 40o,  is considered a characteristic of the prior art set forth, as Kongkanand teaches the same catalyst material of Pt, Mn and Co with carbon support and same particle size of the instant claims.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  With respect to claims 9 & 20, a supporting density of the catalyst particles is 30 to 70% (density 107 to 1011 and the catalyst tis present at 80% by weight; [0017]).  
Kongkanand does not expressly disclose, in a particle size distribution of the catalyst particles, a proportion of catalyst particles having a particle size of 3.0 nm or less in entire catalyst particles is 37% or less on a particle number basis (claim 1). 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a proportion of catalyst particles having a particle size of 3.0 nm or less in entire catalyst particles is 37% or less on a particle number basis as a catalyst particle sixe distribution of Kongkanand, as Kongkanand teaches a catalyst particle size is from 1 to 10nm; [0020], because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kongkanand et al. U.S. Pub. 2011/0143254 in view of Akizuki et al. U.S. Pub. 2016/0072133.
	Kongkanand teaches a catalyst for a solid polymer fuel cell as described in the rejection recited hereinabove, including supporting cobalt and manganese on a platinum catalyst including platinum particles supported on a carbon powder carrier (carbon black support and catalyst may be mixed with ionomer solution [0021], the catalyst is Pt, Mn and Co; [0015]); and bringing the catalyst after the heat treatment step into contact with a solution containing a fluorine compound and forming a water-repellent layer made of the fluorine compound on the catalyst (the catalyst is dispersed in an ionomer solution such as PTFE; [0021]); and the step of producing a mixed solution includes mixing the platinum compound solution while grinding the carbon powder carrier (the mixture claim 11).  
	Kongkanand does not expressly disclose a method of forming the catalyst comprising the steps of: heat-treating the platinum catalyst having cobalt and manganese supported thereon in the supporting step at 1,000 to 1,100°C (claim 10); and adding a reducing agent to the mixed solution to support catalyst particles containing platinum on the carbon powder carrier (claim 11);  a step of bringing the heat-treated catalyst into contact with an oxidizing solution at least once to elute cobalt and manganese on the catalyst particle surface (claim 12);  the oxidizing solution is sulfuric acid, nitric acid, phosphorous acid, potassium permanganate, hydrogen peroxide, hydrochloric acid, chloric acid, hypochlorous acid, or chromic acid (claim 13).
	Akizuki teaches that it is well known in the art to form catalyst including the steps of: heat-treating the platinum catalyst having cobalt and manganese supported thereon in the supporting step at 1,000 to 1,100°C (heat treatment of 200 to 1400C [0097]; the heat treatment controls pore structure; [0094]; claim 10); and adding a reducing agent to the mixed solution to support catalyst particles containing platinum on the carbon powder carrier (reducing agent added to the catalyst mixture; Example 1; claim 11);  a step of bringing the heat-treated catalyst into contact with an oxidizing solution at least once to elute cobalt and manganese on the catalyst particle surface (nitric acid solution added to the mixed catalyst; Example 1; claim 12);  the oxidizing solution is sulfuric acid, nitric acid, phosphorous acid, potassium permanganate, hydrogen peroxide, hydrochloric acid, chloric acid, hypochlorous acid, or chromic acid (nitric acid solution added to the mixed catalyst; Example 1; claim 13).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722